16-12488-jlg           Doc 340          Filed 04/19/19 Entered 04/19/19 14:05:30                          Main Document
                                                     Pg 1 of 35



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 In re:                                                                       Chapter 11

 GARDEN OF EDEN ENTERPRISES, INC.                                             Case No. 16-12488 (JLG)
 d/b/a GARDEN OF EDEN, et al.,
                                                                              (Jointly Administered)
                                     Debtors.
 -------------------------------------------------------x


                      FIRST AMENDED JOINT PLAN OF REORGANIZATION
                       UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

          Debtors, Garden of Eden Enterprises, Inc. d/b/a Garden of Eden, Broadway Specialty Food,

Inc. and Garden of Eden Gourmet Inc., debtors and debtors-in-possession (the “Debtors”), and the

Official Committee of Unsecured Creditors (the “Committee”) in these Chapter 11 cases, hereby

propose the following First Amended Plan of Reorganization (the “Plan”) pursuant to §1121(a) of

Title 11 of the United States Code (the “Bankruptcy Code”) to the Court, the creditors of the

Debtors’ estates and the equity interest owners in the Debtors. The Debtors and the Committee

are the “Plan Proponents” of the Plan within the meaning of Bankruptcy Code §1129. Reference

is made to the “First Amended Disclosure Statement in Support of Joint Plan of Reorganization

under Chapter 11 of the Bankruptcy Code” filed contemporaneously with the Plan (the “Disclosure

Statement”), for a discussion of the Debtors’ history, businesses, property, results of operation,

and for a summary analysis of the Plan and related matters. All holders of claims against and

equity interest in the Debtors are encouraged to read the Plan and the Disclosure Statement in their

entirety.




G:\wpdocs\working\Clients\Garden of Eden\Bankruptcy\Plan\Amended Plan.4.18.18. final.filed version.docx
16-12488-jlg     Doc 340      Filed 04/19/19 Entered 04/19/19 14:05:30              Main Document
                                           Pg 2 of 35



                                            ARTICLE I

                     DEFINITIONS AND CONSTRUCTION OF TERMS

Definitions:

For the purposes of this Plan, the following terms shall have the respective meanings herein set

forth (such meanings to be equally applicable to the singular and plural forms of the terms defined).

Capitalized terms used in this Plan shall at all times refer to the terms as defined in this Article I,

except as otherwise indicated.

       1.1     “14th Street Landlord Settlement” means the Stipulation and Order for the

Restructuring and Assumption of the Non-Residential Real Property Lease between Victoria

Retail, L.L.C. and Garden of Eden Gourmet, Inc. with Exhibit “A” (Fourth Amendment of Lease),

Exhibit “B” (Stipulation of Settlement (Holdover Stipulation)) and Exhibit “C” entered on

December 20, 2018 [Docket No. 314].

       1.2     “Administrative Creditor” means the holder of a Claim for any cost or expense of

administration in connection with these Chapter 11 cases, allowed under § 503(b) and § 507(a)(2)

of the Bankruptcy Code, including, without limitation, any actual, necessary costs and expenses

of preserving the Debtors’ estates and of operating and conducting the business of the Debtors, all

allowances of compensation for legal or other professional services or reimbursement of costs and

expenses under § 330 and § 503 of the Bankruptcy Code or otherwise allowed by the Court.

       1.3     “Allowed Administrative Claim" means all or that portion of an Allowed Claim for

any cost or expense of administration in connection with these Chapter 11 cases, allowed under §

503(b) and § 507(a)(2) of the Bankruptcy Code, including, without limitation, any actual,

necessary costs and expenses of preserving the Debtors’ estates and of operating and conducting

the businesses of the Debtors, all allowances of compensation for legal or other professional
                                              2
16-12488-jlg     Doc 340     Filed 04/19/19 Entered 04/19/19 14:05:30             Main Document
                                          Pg 3 of 35



services or reimbursement of costs and expenses under §330 and §503 of the Bankruptcy Code or

otherwise allowed by the Court.

       1.4     "Allowed Claim" means any Claim or a portion of a Claim (a) which is scheduled

pursuant to 11 U.S.C. §521(a)(1), other than a Claim scheduled by the Debtors as disputed,

contingent or unliquidated; or (b) proof of which has been filed pursuant to 11 U.S.C. § 501(a), on

or before the Bar Date and with respect to which no objection to the allowance thereof has been

interposed within the period of limitation fixed by the Code or by the Court; or (c) to the extent as

to which any objection has been resolved by a Final Order in favor of the holder of such Claim.

       1.5     “Allowed Priority Claim" means all or that portion of an Allowed Claim entitled to

priority under 11 U.S.C. § 507(a)(1) through (10).

       1.6     "Allowed Unsecured Claim" means any Allowed Claim as it existed on the Filing

Date, which is not (a) an Allowed Administrative Claim; (b) an Allowed Priority Claim; or (c)

Allowed Secured Claim.

       1.7     “Assumed Real Property Leases” means the Executory Real Property Leases set

forth in Article XII to this Plan, which are being assumed by the Debtors pursuant to this Plan.

       1.8     "Avoidance Actions" means any cause of action assertable under §§510, 542, 543,

544, 545, 547, 548, 549, 550 or 553 of the Bankruptcy Code or state law if made applicable under

such Bankruptcy Code sections.

       1.9     "Ballot" means the form transmitted to creditors with the Plan and Disclosure

Statement on which they may vote to accept or reject the Plan pursuant to Bankruptcy Rule 3018

and § 1126 of the Bankruptcy Code.




                                                 3
16-12488-jlg    Doc 340      Filed 04/19/19 Entered 04/19/19 14:05:30           Main Document
                                          Pg 4 of 35



       1.10    “Bankruptcy Rule(s)" means the Federal Rules of Bankruptcy Procedure as

applicable to cases under Title 11 of the United States Code and the Local Rules of the Bankruptcy

Court, together with all amendments and modifications from time to time made thereto.

       1.11    "Bar Date" means the date fixed by order of the Bankruptcy Court by which proofs

of claim of various categories must be filed against the Debtors which date had been fixed by the

Bankruptcy Court as January 31, 2017.

       1.12    “Broadway” means debtor, Broadway Specialty Food, Inc.

       1.13    “Business Day" means any day other than a Saturday or Sunday or legal holiday

as such term is defined in Bankruptcy Rule 9006.

       1.14    "Cash" means legal tender of the United States of America or cash equivalents.

       1.15    "Chapter 11" means Chapter 11 of the Code.

       1.16    “Chapter 11 Cases" means these proceedings commenced under Chapter 11 of the

Bankruptcy Code by the Debtors on the Filing Date.

       1.17    "Claim" means a Claim against the Debtor as defined in 11 U.S.C. §101(5).

       1.18    “Claimant" means the holder of a Claim.

       1.19    "Code" or "Bankruptcy Code" means Title 11 of the United States Code, 11 U.S.C.

§101 et seq. as amended and which amendments are applicable thereto.

       1.20    "Confirmation Date" means the date of entry by the Court of an order confirming

the Plan in accordance with Chapter 11 of the Code.

       1.21    "Confirmation Hearing" means the hearing held by the Court, following notice, to

determine whether or not to enter a Confirmation Order.

       1.22    "Confirmation Order” means the order entered by the Court confirming the Plan.

       1.23    "Contested Claim" means a Claim against the Debtors that is:
                                             4
16-12488-jlg    Doc 340     Filed 04/19/19 Entered 04/19/19 14:05:30             Main Document
                                         Pg 5 of 35



               (a)    listed in the Debtors’ schedules of liabilities as disputed, contingent or

                      unliquidated;

               (b)    listed in the Debtors’ schedules of liabilities as undisputed, not contingent

                      and liquidated and as to which a proof of claim has been filed with the

                      Bankruptcy Court, to the extent the proof of claim exceeds the scheduled

                      amount and which amount is not otherwise agreed to by the Debtors or the

                      classification of such proof of claim deviates from the scheduled

                      classification and which classification is not otherwise agreed to by the

                      Debtors and to which an objection has been made within the objection

                      period set forth in Article IX hereof;

               (c)    that is not listed in the Debtors’ schedules of liabilities, but as to which a

                      proof of claim has been filed with the Bankruptcy Court and to which an

                      objection has been made within the objection period set forth in Article IX

                      hereof; or

               (d)    as to which an objection has been filed.

       1.24    "Court" or "Bankruptcy Court" means the United States Bankruptcy Court for the

Southern District of New York; or such other court having subject matter jurisdiction over these

Chapter 11 Cases.

       1.25    "Creditor" means:

               (a)    an entity that has a Claim against the Debtors that arose at the time of or

                      before the Filing Date; or




                                                   5
16-12488-jlg    Doc 340       Filed 04/19/19 Entered 04/19/19 14:05:30          Main Document
                                           Pg 6 of 35



               (b)    an entity that has a Claim against the Debtors’ estates of the kind specified

                      in §§ 348(d), 502(f), 502(g), 502(h), 502(i) or 502(j) of the Bankruptcy

                      Code.

       1.26    “Debtors” shall mean Garden of Eden Enterprises, Inc. d/b/a Garden of Eden,

Broadway Specialty Food, Inc. and Garden of Eden Gourmet Inc.

       1.27    “Disbursing Agent” shall mean the Debtors and/or the Reorganized Debtors.

       1.28    "Disclosure Statement" means the Debtors’ Joint Disclosure Statement as approved

by the Court as containing adequate information under the Code, as may be amended.

       1.29    “Distribution Date” shall mean any date on which a distribution under the Plan is

to be made to the holders of Allowed Claims.

       1.30    "Effective Date" means the date upon which the Confirmation Order becomes a

Final Order, the $25,000.00 contribution is made and on which date the Plan becomes operative.

       1.31    “Enterprises” means debtor, Garden of Eden Enterprises, Inc. d/b/a Garden of Eden.

       1.32    "Equity Interest" means any interest based upon ownership of stock in the Debtors.

       1.33    "Executory Contract" means any of the contracts and unexpired leases to which the

Debtor is a party or was a party as of the Filing Date and which are executory within the meaning

of § 365 of the Bankruptcy Code other than unexpired leases of non-residential real property,

which are defined separately herein as “Executory Real Property Leases”.

       1.34    “Executory Leases” means any unexpired leases of non-residential real property

leases to which the Debtor is a party or was a party as of the Filing Date and which are executory

within the meaning of §365 of the Bankruptcy Code.

       1.35    "Filing Date" or "Petition Date" means August 29, 2016, the date the Debtors filed

their petitions for reorganization under Chapter 11 of the Code.
                                                 6
16-12488-jlg     Doc 340     Filed 04/19/19 Entered 04/19/19 14:05:30             Main Document
                                          Pg 7 of 35



       1.36    “Final Order" means an order or a judgment as to which (a) the time to appeal or to

seek review, rehearing or certiorari has expired and as to which no appeal or petition for review,

rehearing or certiorari proceeding is pending or (b) an order or judgment which has been appealed

but not stayed pending appeal, or an order or judgment which has been stayed pending appeal but

has been affirmed on appeal and as to which affirmation, both the time for further appeal and the

stay has expired; provided, however, that no order or judgment shall be deemed not to be a Final

Order solely because such order or judgment is subject to the filing of a motion for reconsideration.

       1.37    “Gourmet” means debtor, Garden of Eden Gourmet Inc.

       1.38    “Plan" means this Joint Plan of Reorganization in its present form or as may

hereafter be amended, modified or supplemented from time to time.

       1.39    “Platzer” means Platzer, Swergold, Levine, Goldberg, Katz & Jaslow, LLP.

       1.40    “Pro Rata Share” means the proportion that an Allowed Claim in a particular class

bears to the aggregate of all Claims in that class, including Contested Claims, but not including

Claims disallowed pursuant to a Final Order, as calculated by the Debtors on any date fixed for

distribution or consideration under the Plan.

       1.41     “Reorganized Debtors” mean Garden of Eden Enterprises, Inc. d/b/a Garden of

Eden, Broadway Specialty Food, Inc. and Garden of Eden Gourmet Inc. on and after the

Confirmation Date.

       1.42    “Unclaimed Distribution” shall mean any distribution contemplated under the

Plan unclaimed after the 90th day following the Distribution Date. Unclaimed Distributions shall

include checks and the funds represented thereby: (a) which have been returned as undeliverable

without a proper forwarding address; (b) which have not been paid; and (c) which were not mailed

or delivered because of the inability to obtain a proper address.
                                                  7
16-12488-jlg     Doc 340     Filed 04/19/19 Entered 04/19/19 14:05:30             Main Document
                                          Pg 8 of 35



        1.43   “Victoria Retail” means Victoria Retail LLC.

                                           ARTICLE II

                           ADMINISTRATIVE CONSOLIDATION

        2.1    These Chapter 11 Cases shall be treated as if administratively consolidated ONLY

for the purposes of:

               a. Confirming, consummating and implementing the Plan;

               b. Computing Claims;

               c. Determining voting rights with respect to the Plan; and,

               d. Making payments under the Plan.

        2.2    All Allowed Claims against each of the Debtors shall be treated as Allowed Claims

against the administratively consolidated estates of the Debtors. Any Claim against a debtor in

these Chapter 11 Cases that is also asserted against another debtor on the grounds that such other

debtor is a co-debtor, surety or guarantor, or is otherwise liable with respect to the Claim shall be

treated as a single Claim against the Debtors. No inter-debtor Claim of a debtor against another

debtor, shall be allowed for purposes of the Plan and no distribution shall be made on account of

such Claim. On the Effective Date, and in accordance with the terms of the Plan and the

consolidation of the assets and liabilities of the Debtors, all Claims based on guarantees of

collection, payment or performance made by the Debtors as to obligations of another debtor shall

be discharged, released and of no further force and effect. The treatment provided for herein shall

not affect the separate existence of each of the Debtors for any purpose other than as provided in

this Plan.




                                                 8
16-12488-jlg       Doc 340     Filed 04/19/19 Entered 04/19/19 14:05:30           Main Document
                                            Pg 9 of 35



                                           ARTICLE III

                           CLASSIFICATIONS AND IMPAIRMENT
                           OF CLAIMS AND EQUITY INTERESTS

       3.1        Claims shall be bound by the provisions of this Plan and are hereby classified as

follows:

               Class 1          Allowed Secured Claim of Noah Bank

               Class 2          Allowed Secured Claim of American Express

               Class 3          Allowed Administrative Claims

               Class 4          Allowed Priority Claims

               Class 5          Allowed Unsecured Claims

               Class 6          Insider Interests

       3.2        The inclusion of a Creditor by name in any class is for purposes of general

description only, and includes all persons claiming as assignees, heirs, devises, transferees or

successors in interest in whole or in part, of any kind, of the Creditor named.

       3.3     Classes 1, 2, 3, 5 and 6 are impaired Classes under the Plan. Class 4 is unimpaired

under the Plan.




                                                    9
16-12488-jlg     Doc 340     Filed 04/19/19 Entered 04/19/19 14:05:30            Main Document
                                         Pg 10 of 35



                                         ARTICLE IV

                         PROVISIONS FOR TREATMENT OF
                CLASS 1 ALLOWED SECURED CLAIM OF NOAH BANK

         4.1   The Class 1 Claim shall consist of the Allowed Secured Claim of Noah Bank in the

 sum of $2,716,877.00 plus interest as provided in the Noah Bank loan documents, secured by all

 assets of the Debtors and shall receive the sum of $16,200.00 per month for the first twenty-four

 (24) months after the Effective Date. Thereafter, the Class 1 Claim shall be paid $19,200.00 per

 month for the next twelve (12) successive months. Thereafter, the Class 1 Claim shall be paid

 $21,200.00 per month until the Class 1 Claim has been paid in full. The holder of the Class 1

 Allowed Secured Claim of Noah Bank is impaired under this Plan.


                                          ARTICLE V

                  PROVISIONS FOR TREATMENT OF
CLASS 2 ALLOWED SECURED CLAIM OF AMERICAN EXPRESS NATIONAL BANK


       5.1     The Class 2 Claim shall consist of the Allowed Secured Claim of American Express

in the amount of $1,096,613.45 as of April 2, 2019, plus interest at a rate of the prime rate (less

payments made after April 2, 2019 and prior to the Confirmation Date), secured by all assets of

the Debtors, subordinate to the Class 1 Claim. The Class 2 Claim shall be paid as follows. As

provided in the Debtors’ Business Loan and Security Agreement (the “Amex Loan Agreement”)

with American Express National Bank successor by merger to American Express Bank FSB

(“AENB”), and the Debtors’ Card Acceptance Agreement with American Express Travel Related

Services Company, Inc. (“AETRS”) (AENB and AETRS are collectively, “Amex”), the Debtors

shall use their Card Acceptance Agreement with AETRS for the processing of all of their

“American Express” card transactions. American Express is authorized to withhold and apply to
                                            10
16-12488-jlg     Doc 340     Filed 04/19/19 Entered 04/19/19 14:05:30            Main Document
                                         Pg 11 of 35



the Class 2 Claim amounts from the Debtors’ “American Express” card proceeds as provided in

the Amex Loan Agreement at the initial repayment rate of 3% for the first 36 months after the

Effective Date, 5% for the fourth year, and 9.5% for the fifth and sixth years (each of the

aforementioned percentages are hereinafter defined as the “Estimated Repayment Percentages”).

In the event that the amount repaid under the Amex Loan Agreement using the Estimated

Repayment Percentages, at the end of the first 12 months, second 12 months or third 12 months is

less or more than $74,400, or is less than $134,400 for the fourth 12 months, or is less than

$254,400 for the fifth 12 months (the “Minimum Amount(s)”), the Estimated Repayment

Percentages shall be adjusted upward or downward based on the prior 12 months of charge volume

so that the estimated amount to be repaid during the following 12 months will cover the difference

owed or reduce and credit the overpayment between the amount repaid and the Minimum Amount

for the prior 12 month period and the Minimum Amount for the following 12 month period1. The

balance due for the Class 2 Claim under the Amex Loan Agreement shall be payable in full in cash

by the Debtors at the end of the sixth year. The amount to be repaid under the Amex Loan

Agreement shall bear interest as of the Effective Date at the prime rate until paid in full. To the

extent that section 365 of the Bankruptcy Code is applicable to the Card Acceptance Agreement,

the Debtors shall be deemed to have assumed the Card Acceptance Agreement as of the Effective

Date. The Debtors shall comply with all terms of the Amex Loan Agreement (as modified by the

terms of this Article V) and the Card Acceptance Agreement.




1
  For purpose of example only, if the Estimated Repayment Percentage yields a 12 month payment
to American Express in the first 12 month period in the amount of $94,400, then the Estimated
Repayment Percentage shall be reduced such that the anticipated yield for the next 12 month period
is the amount of $54,400.
                                                11
16-12488-jlg     Doc 340       Filed 04/19/19 Entered 04/19/19 14:05:30            Main Document
                                           Pg 12 of 35



                                               ARTICLE VI


                         PROVISIONS FOR TREATMENT OF
                    CLASS 3 ALLOWED ADMINISTRATIVE CLAIMS

       6.1     The Class 3 Allowed Administrative Claims shall be paid in accordance with their

terms or as otherwise agreed upon between the Administrative Creditor and the Debtors.

Allowed Administrative Claims of the professionals retained by the Committee and the Debtors

in the approximate collective sum of $550,000.00 shall receive the sum of $13,200.00 per month

for the first forty-eight (48) months after the Effective Date and shall continue to be paid until

their Claims have been paid in full as approved by Order of the Bankruptcy Court. Distributions

to retained professionals shall be in proportion to their respective Allowed Claim. Cure costs for

the Debtors’ landlords shall be paid in accordance with the agreements reached with each

landlord permitting assumption of their non-residential real property leases. Class 3 Claims are

impaired under the Plan.

                                          ARTICLE VII

                            PROVISIONS FOR TREATMENT OF
                           CLASS 4 ALLOWED PRIORITY CLAIMS

       7.1     Class 4 Allowed Priority Claims shall consist of the Internal Revenue Service and

New York State Department of Taxation in the approximate collective sum of $220,000.00. Class

4 Allowed Priority Claims shall be paid in full in equal quarterly installments over six (6) years

from the Effective Date of the Plan plus statutory interest. Class 4 Allowed Priority Claims are

not impaired under the Plan.




                                                 12
16-12488-jlg     Doc 340     Filed 04/19/19 Entered 04/19/19 14:05:30            Main Document
                                         Pg 13 of 35



                                         ARTICLE VIII

                         PROVISIONS FOR TREATMENT OF
                       CLASS 5 ALLOWED UNSECURED CLAIMS

       8.1     Class 5 Allowed Unsecured Claims shall consist of the Allowed Unsecured Claims

of the Debtors in the approximate collective sum of $2,800,000.00. Class 5 Allowed Unsecured

Claims shall receive a distribution equal to ten percent (10%) of their Allowed Claims in semi-

annual payments over forth-eight (48) months commencing from the Effective Date of the Plan.

Class 5 Claims are impaired under the Plan.

                                          ARTICLE IX

                            PROVISIONS FOR TREATMENT OF
                              CLASS 6 EQUITY INTERESTS

       9.1     Class 6 Equity Interests shall consist of the Equity Interest Holders of the Debtors.

Class 6 Equity Interests shall be cancelled and new stock of the Reorganized Debtors shall be

issued in favor of Celal Coskun who shall make a capital contributions to the Debtors in the amount

of $25,000.00. Class 6 Equity Interests are designated as being impaired under the Plan, and are

deemed to have rejected the Plan.

                                          ARTICLE X

                                 MEANS FOR EXECUTION

       10.1    The Reorganized Debtors shall act as Disbursing Agent and shall distribute all

proceeds in accordance with this Plan.

       10.2    The Debtors shall satisfy their payment obligations under this Plan through its cash

availability and the capital contribution of Celal Coskun in the sum of $25,000.00.

       10.3    On the Confirmation Date, the Reorganized Debtors shall provide counsel to the

Committee with a schedule that sets forth (i) the name and address of each holder of an Allowed
                                                13
16-12488-jlg     Doc 340     Filed 04/19/19 Entered 04/19/19 14:05:30             Main Document
                                         Pg 14 of 35



Unsecured Claim; and (ii) the pro rata amount of the Initial Distribution to be received by each

holder of an Allowed Unsecured Claim.

                                          ARTICLE XI

                                    POST CONFIRMATION

       11.1     Fees and Expenses of Professionals

       The Debtors shall make an additional distribution to Allowed Class 1, Class 2 and Class 3

Fee Claims with each class receiving one/third of the additional distribution and allowed claims

within such classes receiving the additional distribution pro rata with respect to their class. The

Additional Distribution shall be payable at the end of each successive year during which money

may be owed to Class 1, Class 2 or Class 3 Fee Claims commencing on December 31, 2020. The

Additional Distribution is defined as the amount of profit arising from the Debtors’ combined

operations, after payment of operating expenses of the types set forth in the projections (the

“Projections”) attached as Exhibit C to the Disclosure Statement, in excess of $100,000, (the “Base

Capital Amount”) for the first year subsequent to the Confirmation Date. The Base Capital Amount

shall increase by 3% for each subsequent year. Until Class 1, Class 2 and Class 3 retained

professionals have been paid in full, no insider of the Debtor shall be en

titled to any compensation in excess of the amount included in the operating expenses set forth in

the Projections; provided, however, that this provision alone shall not restrict insider compensation

from increasing by up to 10% per year from the Projections.2




2
 By way of example if the Debtors’ combined profit for the first year subsequent to the
Confirmation Date is the sum of $150,000, then the sum of $50,000 shall be the Additional
Distribution. The Base Capital Amount shall increase by 3% in the second year such that the Base
Capital Amount shall be the sum of $103,000.
                                              14
16-12488-jlg     Doc 340     Filed 04/19/19 Entered 04/19/19 14:05:30            Main Document
                                         Pg 15 of 35



Unless otherwise provided for in the Confirmation Order or other order of the Court, fees and

expenses incurred for services rendered to the Debtors or the Committee by one or more of their

respective professionals retained in these Chapter 11 Cases, (in furtherance of carrying out or

enforcing the terms and conditions of this Plan) including, but not limited to the attorneys to the

Debtors and the attorneys for the Committee, following the Confirmation Date, shall be paid as

provided herein. Post Effective Date, fees and expenses of such professionals shall be paid by the

Debtors, within thirty (30) days from the date of the invoice (unless the Debtors object in writing

to the invoicing party). If there is a dispute as to any invoice which is not resolved, such dispute

shall be submitted to the Bankruptcy Court for determination. The uncontested portion of each

invoice shall be paid by the 30th day, as set forth above. The Court shall retain jurisdiction to

resolve any disputes with respect to post Effective Date fees and expenses.

       11.2    U.S. Trustee Quarterly Fees

       All fees payable pursuant to §1930 of Title 28 of the United States Code and any interest

thereon due and payable through the Effective Date, shall be paid by the Debtors on or before

the Effective Date or as agreed to among the Debtors and the Office of the United States

Trustee, and amounts due thereafter shall be paid by the Reorganized Debtor in the ordinary

course until the entry of a final decree closing the reorganized Debtors’ Chapter 11 Cases or

until the conversion or dismissal of the cases. Any deadline for filing claims in these Chapter

11 Cases shall not apply to fees payable by the Debtors pursuant to §1930 of Title 28 of the

United States Code.      The Reorganized Debtors shall be responsible for the reporting

requirements of the Office of the United States Trustee and shall file quarterly operating

reports.


                                                15
16-12488-jlg     Doc 340     Filed 04/19/19 Entered 04/19/19 14:05:30             Main Document
                                         Pg 16 of 35



                                          ARTICLE XII

                 EXECUTORY CONTRACTS AND UNEXPIRED LEASES


       12.1    The Debtor reflected below assumes the Real Property Lease as follows:

               Debtor:                        Broadway Specialty Food, Inc.
               Landlord:                      107 West Apt. Corp.
               Premises:                      2780 Broadway, New York, NY 10025
               Lease Expiration Date:         March 31, 2024

       12.2    Pursuant to the modification agreements for the Assumed Real Property Leases

entered into by and between the Debtors and their respective Landlords, for which approval is

being sought, the agreed amounts set forth in the respective modification agreements, if any, due

and owing by the Debtors to each of their respective Landlords upon assumption of the Assumed

Real Property Leases, shall be deemed to be the entire cure obligations of the Debtor due to the

landlords under Section 365(b) of the Bankruptcy Code. Upon entry of the Confirmation Order,

the Landlords to the Assumed Real Property Leases hereby forever release and waive any and all

un-filed claims and/or filed proof(s) of claim they ever had, have or may have against the Debtors

with respect to said cure obligations (regardless of whether or not the un-filed or filed proof(s) of

claim are inconsistent, or greater than the agreed amount of the respective cure obligations)

provided that said cure obligations, if any, are paid by the Debtors in the manner provided in the

respective modification agreements, if any.

       12.3    The 14th Street Landlord Settlement by and between Gourmet and Victoria Retail

was approved by this Court on December 20, 2018 [Docket No. 314]. Pursuant to the 14th Street

Landlord Settlement Gourmet assumed the 14th Street lease with Victoria Retail and the 14th Street

Landlord Settlement reduced the monthly rental amounts to Victoria Retail and provided for the

cure of pre and post-petition defaults over the remaining term of the 14 Street lease, among other
                                                 16
16-12488-jlg     Doc 340     Filed 04/19/19 Entered 04/19/19 14:05:30            Main Document
                                         Pg 17 of 35



terms as provided for therein. The 14th Street Landlord Settlement is incorporated into this Plan as

if fully set forth herein. Nothing in this Plan shall amend, contradict, modify or impair the terms

and obligations of the 14th Street Landlord Settlement.

       12.4    All other Executory Contracts, not previously assumed or rejected by the Debtors

during these Chapter 11 cases, are hereby rejected.

       12.5    Except as otherwise provided herein, unless an objection to assumption of an

Executory Contract or a statement as to the amount of a party’s Claim relating to an Executory

Contract is filed with the Bankruptcy Court on or before the date fixed by the Bankruptcy Court

for the filing of objections to confirmation of the Plan, all requirements of §365 of the Bankruptcy

Code with respect to the assumption by the Debtors of such Executory Contracts shall be deemed

to have been satisfied in full upon the payment by the Debtor of any Claim or Executory Contract

cure amount relating to such Executory Contract reflected in the Debtors’ books and records as of

such date. If a party objects to assumption of an Executory Contract or files with the Bankruptcy

Court a statement as to the amount of such party’s Claim relating to such Executory contract and

the amount of such Claim is disputed by the Debtors, all requirements of § 365 of the Bankruptcy

code with respect to the assumption by the Debtors of such Executory Contract shall be deemed

to have been satisfied in full upon payment by the Debtors of the Claim relating to the Executory

Contract which becomes an Allowed Claim promptly after the entry of a Final Order approving

the assumption of the Executory Contract and/or determining the amount of the Allowed Claim

relating to such Executory Contract.

       12.6    If the rejection of an Executory Contract by the Debtors result in damages to the

other party or parties to such Executory Contract, a Claim for such damages, if not heretofore

evidenced by a filed proof of claim, shall be forever barred and shall not become an Allowed Claim
                                                  17
16-12488-jlg       Doc 340    Filed 04/19/19 Entered 04/19/19 14:05:30            Main Document
                                          Pg 18 of 35



unless a proof of claim is filed with the Bankruptcy Court and served upon Debtor’s counsel no

later than thirty (30) days after the earlier of (1) entry of the Confirmation Order or (2) the entry

of an order of the Bankruptcy Court authorizing the rejection of such Executory Contract. All

Claims arising out of the rejection of Executory Contracts shall be treated as Class 5 Claims.

       12.7    For purposes of the initial distribution, the Debtors will estimate an amount to

reserve for those claims arising out of the rejection of the Executory Contracts. All Executory

Contracts not previously assumed or rejected by the Debtors during the Chapter 11 Cases are

hereby rejected.

                                          ARTICLE XIII

                   ACCEPTANCE OR REJECTION OF PLAN; EFFECT OF
                   REJECTION BY ONE OR MORE CLASSES OF CLAIMS

       13.1    Each impaired class of Creditors with Claims against the Debtors’ estates shall be

entitled to vote separately to accept or reject the Plan.

       13.2    A class of Creditors shall have accepted the Plan if the Plan is accepted by at least

two-thirds (2/3rds) in the aggregate dollar amount, and more than one-half (1/2) in number of

holders of the Allowed Claims of such class that have accepted or rejected the Plan.

       13.3    In the event that any impaired class of creditors with Allowed Claims against the

Debtors’ estates shall fail to accept the Plan in accordance with § 1129(a)(8) of the Bankruptcy

Code, the Debtors reserve the right to request that the Bankruptcy Court confirm the Plan in

accordance with § 1129(b) of the Bankruptcy Code.




                                                  18
16-12488-jlg     Doc 340     Filed 04/19/19 Entered 04/19/19 14:05:30             Main Document
                                         Pg 19 of 35



                                         ARTICLE XIV

                PROCEDURES FOR RESOLVING CONTESTED CLAIMS

       14.1    Prior to or after the Confirmation Date, objections to Claims may be made by the

Debtors or the Reorganized Debtors. Such objections shall be served upon each holder of each of

the Claims to which objections are made and filed with the Bankruptcy Court as soon as

practicable, but in no event shall such objections be filed later than one hundred twenty (120) days

subsequent to the Confirmation Date unless further extended by Court order on notice to those

Creditors whose claims are subject to an objection (“Objection Period”). Any Claims that are not

objected to within the Objection Period shall be deemed Allowed Claims.

       14.2    Objections to Claims that are pending on the Confirmation Date or filed within the

Objection Period may be prosecuted after the Confirmation Date. The Debtors and or Reorganized

Debtors shall have the discretion to litigate to judgment, settle or withdraw objections to Contested

Claims.

       14.3    Except for the undisputed portion with respect to any Contested Claim which shall

be paid as part of the distributions hereunder, no payments or distributions shall be made with

respect to the disputed portion of such Contested Claim unless and until all objections to such

disputed portion of such Contested Claim have been determined by a Final Order or the date by

which to file objections to Claims has expired and no objection has been filed to a particular Claim.

Payments and distributions on the undisputed portion of a Contested Claim shall be made in

accordance with the provisions of the Plan with respect to the class of Creditors to which the holder

of such an Allowed Claim belongs. Upon resolution of the disputed portion of a Contested Claim,

any payments that would have been made prior to the date on which the disputed portion of a


                                                 19
16-12488-jlg     Doc 340         Filed 04/19/19 Entered 04/19/19 14:05:30           Main Document
                                             Pg 20 of 35



Contested Claim became an Allowed Claim shall be made at the next interim or final distribution

date for Such Class after the date that the order allowing such amount is a Final Order, if applicable.

       14.4    As to any unliquidated Claims existing on the Confirmation Date, the Bankruptcy

Court may estimate pursuant to § 502(c) of the Code the likely amount of such Claim.

       14.5    The disputed portion of all Contested Claims shall be deemed Allowed Claims for

purposes of the Debtors to reserve the distribution amount in respect of such disputed portion for

distributions under this Plan.

                                           ARTICLE XV

                                  UNCLAIMED DISTRIBUTIONS

       15.1    If any payment distributed under the Plan is not deposited or is unclaimed by a

Class 5 Claimant (of an Allowed Unsecured Claim) within 90 days after mailing of such payment,

and if the Debtors or Reorganized Debtors are unable to locate such holder after reasonable

inquiries, then and in that event such holder's Claim shall thereupon be deemed expunged as of the

due date of such Unclaimed Distribution, and such holder shall not be entitled to any future

payments under the Plan and such Unclaimed Distribution shall be forfeited by such holder,

whereupon all right, title and interest in and to such Unclaimed Distribution shall revert to the

Debtors or the Reorganized Debtors, as the case may be.

                                          ARTICLE XVI

               POST-EFFECTIVE DATE OVERSIGHT ADMINISTRATOR

       16.1    The Committee shall be disbanded upon the Effective Date of the Plan.

       16.2    Oversight Administrator Appointment

       The Committee shall be disbanded upon the Effective Date of the Plan.

                                                  20
16-12488-jlg      Doc 340    Filed 04/19/19 Entered 04/19/19 14:05:30             Main Document
                                         Pg 21 of 35



       On the Effective Date, Michael Wyse shall be designated the post-Effective Date Oversight

Administrator of the Reorganized Debtors to review the Reorganized Debtors’ books and records

and ensure all distributions required by the Plan are made in accordance with the Plan. The

Oversight Administrator shall report to the Reorganized Debtors, the Secured Creditors and

Sullivan & Worcester LLP as counsel for the former Committee of Unsecured Creditors. The

Oversight Administrator may be replaced upon consent of the Reorganized Debtors, the Secured

Creditors and Sullivan & Worcester LLP, as counsel for the former Committee of Unsecured

Creditors The role and responsibilities of the Oversight Administrator shall terminate at the earlier

of; (i) the agreement to terminate the Oversight Administrator by the Reorganized Debtors, the

Secured Creditors and Sullivan & Worcester LLP as counsel for the former Committee of

Unsecured Creditors, or (ii) after all distributions are made to Secured Creditors and the holders

of Allowed Unsecured Claims under the Plan and the Reorganized Debtors so advise the Oversight

Administrator in writing (which notice must be sent via email and overnight mail to the Oversight

Administrator).

       16.3    Payment of Fees and Expenses of Oversight Administrator. The reasonable and

documented fees and expenses of the Oversight Administrator shall be paid by the Reorganized

Debtors and capped in the amount of $7,500.00 per year.




                                                 21
16-12488-jlg     Doc 340     Filed 04/19/19 Entered 04/19/19 14:05:30            Main Document
                                         Pg 22 of 35



                                        ARTICLE XVII

                                   AVOIDANCE ACTIONS

       17.1    The pursuit of Avoidance Actions are hereby waived by the Debtors and their

estates. The Debtors believe that the total amount of these transfers that would be recoverable as

Avoidance Actions, after considering applicable defenses such as payment in the ordinary course,

contemporaneous exchange and new value as set forth in section 547 of the Bankruptcy Code,

would be reduced considerably. In addition, it is the Debtors’ business judgment that pursuit of

Avoidance Actions would not be in their best interest, as it would have a detrimental impact on

the relationships between the Debtors, their key vendors, and suppliers and could harm the ultimate

success of the Debtors go-forward operations.

       17.2    The Committee however has requested an extension of the statute of limitations for

actions to recover transfers in the one-year period prior to the Petition Date made by the Debtors

to or for the benefit of Mustafa Coskun and/or Celeal Coskun which may constitute avoidable

transfers (the “Avoidable Transfers”). Mustafa Coskun and Celal Coskun have each entered into

a First Amended Tolling and Forbearance Agreement with the Committee whereby the parties

agreed to extend the Section 546 deadline, as well as any and all other applicable statutes of

limitations, statutes of repose, or any other time-related defense that might exist with respect to

the Avoidable Transfers, through the earlier of (a) June 30, 2019, or (b) the Effective Date of the

Plan (the “Forbearance Period”).




                                                22
16-12488-jlg     Doc 340      Filed 04/19/19 Entered 04/19/19 14:05:30             Main Document
                                          Pg 23 of 35



                                         ARTICLE XVIII

                                            RELEASES

       18.1    Except as otherwise provided in the Plan, any consideration distributed under

the Plan shall be in exchange for and in complete satisfaction and release of all Claims of any

nature whatsoever against the Debtors or any of their assets or properties and all Claimants

shall be enjoined and precluded from asserting any Claims against the Debtors or the

Reorganized Debtors or their assets and the Debtors and the Reorganized Debtors shall be

released from any and all Claims, including, without limitation, demands and liabilities that

arose before the Confirmation Date.

       18.2    To the extent permitted by Section 1125(e) of the Bankruptcy Code, the Debtors’

attorneys, accountants and/or financial advisors and the Committee’s representatives and attorneys

shall have no liability for actions or omissions regarding the Plan or the Debtors’ operation and

administration during the Chapter 11 cases that arise out of such entities’ relationship with the

Debtors or the Committee on or prior to the Effective Date, other than claims: (i) specifically

preserved pursuant to this Plan; (ii) that arise from obligations created under or in connection with

this Plan; (iii) constituting rights pursuant to the Plan; provided, however, that the foregoing shall

not apply to such entities’ fraud, gross negligence, breach of fiduciary duty, malpractice or willful

misconduct.

       18.3    Nothing contained in Article XVIII of this Plan shall limit the liability of the

Debtors and Committee’s professionals to the Debtors and Committee pursuant to N.Y.

Comp. Codes R. & Regs. Tit. 22 section 1220.8 Rule 1.8, Rule 1.8 (h) (1) and any other

statutes rules or regulations dealing with professional conduct to which such professionals

are subject.
                                                 23
16-12488-jlg     Doc 340     Filed 04/19/19 Entered 04/19/19 14:05:30            Main Document
                                         Pg 24 of 35



       18.4    Stay of Guaranty. Upon the entry of the Confirmation Order, all existing guaranty

obligations of Mustafa Coskun with respect to the obligations of the Debtors shall be stayed,

provided that; the Debtors are not in default of the Plan and Mustafa Coskun shall continue to be

employed by the Debtors.

       18.5    Release of Celal Coskun. In consideration of Celal Coskun’s capital contribution

of 25,000, upon the Effective Date and the payment of $25,000 capital contribution by Celal

Coskun, Celal Coskun (the “Released Party”) is hereby and shall be forever discharged and

released from and against any Claims held or asserted by the Debtors or the Committee or any

holder of any Claim (collectively, the “Releasors”), arising out of, or relating to, or taking place

on or prior to the Effective Date and in any way relating to the Debtors, the Debtors’ estates, the

Chapter 11 Cases, or the Plan (collectively, the “Released Claims”), which Released Claims shall

include, without limitation, any and all claims, demands, obligations, guarantees, damages,

disabilities, actions, causes of action, suits, debts, dues, sums of money, accounts, reckonings,

bonds, bills, specialties, covenants, contracts, controversies, agreements, promises, variances,

trespasses, damages, judgments, and executions, the Debtors’ estates’ Claims and Claims under

Chapter 5 of the Bankruptcy Code, whether known or unknown, fixed or contingent, liquidated,

unliquidated, which the Releasors, or any of them, or any of their representatives, predecessors,

successors, agents, or assigns ever had, now has, or hereafter can, shall or may have, against the

Released Party pursuant to contract, statute or common law remedy; provided, however, that the

foregoing shall not apply to Celal Coskun’s fraud, gross negligence, breach of fiduciary duty,

malpractice or willful misconduct. Notwithstanding the foregoing, nothing contained in this

Section shall affect Celal Coskun’s guarantee of payment in the sum of $25,000.00. Nothing herein

shall act as a release of any guarantee claim which may be asserted by Noah Bank or Amex.
                                              24
16-12488-jlg       Doc 340   Filed 04/19/19 Entered 04/19/19 14:05:30             Main Document
                                         Pg 25 of 35



Nothing in the confirmation order or the Plan of Reorganization shall effect a release of any claim

by the United States Government or any of its agencies or any state and local authority whatsoever

including, without limitation, any claim arising under the Internal Revenue Code, the

environmental laws or any criminal laws of the United States or any state and local authority, nor

shall anything in the Confirmation Order or the Plan of Reorganization enjoin the United States or

any state or local authority from bringing any claim, suit, action or other proceedings for any

liability whatever, including without limitation any claim, suit or action arising under the Internal

Revenue Code, the environmental laws or any criminal laws of the United States or any state or

local authority, nor shall anything in the confirmation Order or the Plan of Reorganization

exculpate any party from any liability to the United States Government or any of its agencies or

any state and local authority whatsoever, including any liabilities arising under the Internal

Revenue Code, the environmental laws or any criminal laws of the United States or any state and

local authority.

                                         ARTICLE XIX

                                          INJUNCTION

       19.1    Except as otherwise expressly provided in the Plan and the 14 Street Landlord

Settlement, all entities who have held, hold or may hold Claims against or Equity Interests in the

Debtor shall, as of the Confirmation Date, be enjoined from instituting or continuing any judicial

or administrative proceeding or employing any process to interfere with or alter:            (1) the

consummation or implementation of the Plan; (2) payments or transfers to be made under the Plan;

and (3) the collection of any and all assets of any kind or nature pursuant to the Plan.




                                                 25
16-12488-jlg     Doc 340     Filed 04/19/19 Entered 04/19/19 14:05:30             Main Document
                                         Pg 26 of 35



                                          ARTICLE XX

                                EFFECT OF CONFIRMATION

       20.1    On the Confirmation Date, title to and possession of any and all property of the

estate, real or personal, tangible or intangible, shall be re-vested in the Reorganized Debtors,

subject to and except as otherwise provided in the Plan. Except as provided for in this Plan and

the 14 Street Landlord Settlement, the Confirmation Order shall be a judicial determination of

discharge of the Debtors from all debts that arose before the Confirmation Date and any liability

on a Claim that is determined under § 502 of the Bankruptcy Code as if such Claim had arisen

before the Confirmation Date, whether or not a proof of claim based on any such debt or liability

was filed under §501 of the Bankruptcy Code and whether or not a Claim based on such debt or

liability is allowed under § 502 of the Bankruptcy Code.

       20.2    Except as otherwise provided in the Plan and the 14 Street Landlord Settlement, the

issuance of the Confirmation Order and the occurrence of the Effective Date shall operate as a

discharge, pursuant to § 1141(d)(1) of the Bankruptcy Code, effective as of the Effective Date, of

any and all debts (as such term is defined in § 101 of the Bankruptcy Code) against the Debtors

that arose at any time before the Confirmation Date, including, but not limited to, all principal and

interest, whether accrued before, on or after the Filing Date. On the Confirmation Date, as to every

discharged debt and Claim, the Claimant that held such debt or Claim shall be permanently

precluded from asserting against the Debtors, or against any of the Debtors’ assets or properties,

any other or further claim based on any document, instrument or act, omission, transaction or other

activity of any kind or nature that occurred prior to the Confirmation Date. Without limiting the

generality of the foregoing, on the Effective Date, the Debtor shall be discharged from any debt

that arose before the Confirmation Date, in any debt of the kind specified in §§ 502(g), 502(h) or
                                               26
16-12488-jlg     Doc 340     Filed 04/19/19 Entered 04/19/19 14:05:30             Main Document
                                         Pg 27 of 35



502(i) of the Bankruptcy Code, to the full extent permitted by § 1141(d)(1)(A) of the Bankruptcy

Code. Except as otherwise provided herein, nothing in this Plan shall be deemed to waive, limit

or restrict in any way the discharge granted upon confirmation of the Plan and § 1141 of the

Bankruptcy Code.

       20.3    Except as otherwise provided in the Plan and the 14 Street Landlord Settlement,

but subject to the occurrence of the Confirmation Date, all persons who have held, hold or may

hold Claims, Equity Interests or Administrative Claims are enjoined from taking any of the

following actions against or affecting the Debtors or the assets of the Debtors with respect to such

Claims, Equity Interests or Administrative Claims, other than actions brought to enforce any rights

or obligations under the Plan or appeals, if any, from the Confirmation Order:

       (a)     commencing, conducting or continuing in any manner, directly or indirectly, any

       suit, action or other proceeding of any kind against the Debtors or the assets of the Debtors;

       (b)     enforcing, levying, attaching, collecting or otherwise recovering by any manner or

       means, whether directly or indirectly, any judgment, award, decree or order against the

       Debtors or assets of the Debtors;

       (c)     creating, perfecting or otherwise enforcing in any manner, directly or indirectly,

       any encumbrance of any kind against the Debtors or the assets of the Debtors;

       (d)     asserting any setoff, right of subrogation or recoupment of any kind, directly or

       indirectly, against any obligation due to the Debtors or the assets of the Debtors; and

       (e)     proceeding in any manner and any place whatsoever that does not conform to or

       comply with the provisions of the Plan.




                                                 27
16-12488-jlg     Doc 340      Filed 04/19/19 Entered 04/19/19 14:05:30           Main Document
                                          Pg 28 of 35



                                         ARTICLE XXI
                                           DEFAULT

       21.1    Each of the following shall be an Event of Default under the Plan: (1) failure to

make the required payments as set forth in the Plan; or (2) a material breach of any other

provision as provided for in the Plan. The Reorganized Debtors’ shall be entitled to 30 days

notice of default prior to enforcement of any default under the Plan.

                                        ARTICLE XXII
                                        PREPAYMENT

       22.1    The payments to be made under the Plan may be prepaid at any time without penalty

or incurrence of additional interest.

                                        ARTICLE XXIII

                               RETENTION OF JURISDICTION

       23.1     The Bankruptcy Court shall retain and have exclusive jurisdiction over these

Chapter 11 Cases and the Plan whether or not an order closing the Chapter 11 Cases has been

entered including, but not limited to jurisdiction over the following matters:

               (a)     to adjudicate all controversies concerning the classification or allowance of

                       any Claims, whether existing at the Confirmation Date or occurring

                       thereafter;

               (b)     to determine any and all objections to the allowance of Claims, whether

                       existing as of the Confirmation Date or filed and/or occuring thereafter;

               (c)     to determine any and all applications for allowance of compensation and

                       reimbursement of expenses and any other fees and expenses authorized to

                       be paid or reimbursed under the Code or the Plan, whether existing at the

                       Confirmation Date or occurring thereafter;
                                              28
16-12488-jlg     Doc 340   Filed 04/19/19 Entered 04/19/19 14:05:30            Main Document
                                       Pg 29 of 35



               (d)   to determine any applications pending on the Confirmation Date for the

                     rejection or assumption of executory contracts or unexpired leases or for the

                     assumption and assignment, as the case may be, of executory contracts or

                     unexpired leases to which the Debtor is a party or with respect to it may be

                     liable, and to hear and determine, and if need be to liquidate, any and all

                     Claims arising therefrom filed before or after the Confirmation Date;

               (e)   to determine any and all applications, adversary proceedings and contested

                     or litigated matters that may be pending on the Confirmation Date or filed

                     thereafter;

               (f)   to consider any modifications of the Plan, remedy any defect or omission

                     or reconcile any inconsistency in any order of the Bankruptcy Court,

                     including the Confirmation Order, to the extent authorized by the

                     Bankruptcy Code;

               (g)   to determine all controversies, suits and disputes that may arise in

                     connection with the interpretation, enforcement or consummation of the

                     Plan or any provision thereof from and after the Confirmation Date;

               (h)   to consider and act on the compromise and settlement of any Claim against

                     or cause of action by and against the Debtors and the Debtors’ estates;

               (i)   to issue such orders in aid of execution of the Plan or any provision thereof

                     to the extent authorized by §1142 of the Bankruptcy Code;

               (j)   to enforce all orders, judgments, injunctions and rulings entered in

                     connection with these Chapter 11 cases;

               (k)   to enter a final decree and Order closing the Debtor’s Chapter 11 Cases; and
                                                29
16-12488-jlg        Doc 340    Filed 04/19/19 Entered 04/19/19 14:05:30           Main Document
                                           Pg 30 of 35



                  (l)    to determine such other matters as may be set forth in the Confirmation

                         Order or which may arise in connection with the Plan or the Confirmation

                         Order.

                                         ARTICLE XXIV

                                           DOCUMENTS

       24.1       The Debtors are hereby authorized to execute any and all documents reasonably

necessary to effectuate the terms of the Plan.




                                          ARTICLE XXV

                                             NOTICES

       25.1              Whenever it is provided that any notice, demand, request, acceptance,

rejection, or any other communication shall be given to or served upon any of the parties by any

other, each such communication shall be sent:

If to the Debtors:

Garden of Eden
2780 Broadway
New York, New York 10025

with a copy to:

PLATZER, SWERGOLD, LEVINE,
GOLDBERG, KATZ & JASLOW, LLP
475 Park Avenue South - 18th Floor
New York, New York 10016
Attn: Clifford A. Katz, Esq.

       25.2       Notice of the entry of the Confirmation Order shall be sufficient if a copy of the

notice, without attaching such order, is mailed to all known holders of Claims or Equity Interests,
                                                 30
16-12488-jlg     Doc 340     Filed 04/19/19 Entered 04/19/19 14:05:30            Main Document
                                         Pg 31 of 35



whether or not allowed, to their last known address. From and after the Effective Date, notices of

appearance and demands for service of process filed with the Court prior to such date shall no

longer be effective except as otherwise provided for herein. No further notices, other than notice

of entry of the Confirmation Order, shall be required to be sent to any entity unless such entity

files a new notice of appearance and demand for service of process dated subsequent to the

Effective Date which subsequent notice and demand shall be served upon the Debtor’s attorneys.



                              ARTICLE XXVI

                       MISCELLANEOUS PROVISION



       26.1    No payments of fractions of dollars will be made. Whenever any payment of a

fraction of a dollar would otherwise be called for, the actual payment may reflect a rounding to the

nearest whole dollar (up or down). In addition, no dividend in an amount less than twenty-five

($25.00) dollars shall be disbursed to any Creditor. If a Creditor does not receive a cash payment

because the payment would be less than $25.00, such Creditor will be entitled to aggregate such

amount payable with other amounts payable on subsequent dates in order to receive a cash

payment.




                                                31
16-12488-jlg     Doc 340        Filed 04/19/19 Entered 04/19/19 14:05:30           Main Document
                                            Pg 32 of 35



       26.2    The Plan may be modified or amended by the Plan Proponents before or after the

Confirmation Date as provided in §1127 of the Bankruptcy Code.

       26.3    The Plan shall be deemed substantially consummated upon the initial payment to

holders of Class 5 Allowed Unsecured Claims. Failure of the Debtors to make any payments under

this Plan which remain uncured shall constitute sufficient cause under Bankruptcy Code section

350 to immediately seek to reopen the bankruptcy case.

       26.4    Unless otherwise specified, all section, article and exhibit references in the Plan are

to the respective section in, article of, or exhibit to, the Plan. The headings in the Plan are for

convenience of reference only and shall not limit or otherwise affect the provisions of the Plan.

Words denoting the singular number shall include the plural number and vice versa, and words

denoting one gender shall include the other gender.

       26.5    Words and terms defined in §101 of the Bankruptcy Code shall have the same

meaning when used in the Plan, unless a different definition is given in the Plan. The rules of

construction in §102 of the Bankruptcy Code apply to the construction of the Plan.

       26.6    Should any provision in the Plan be determined to be unenforceable, such

determination shall in no way limit or affect the enforceability and operative effect of any and all

other provisions of the Plan.

       26.7    Except to the extent that the Bankruptcy Code is applicable, the rights and

obligations arising under the Plan shall be governed by, and construed and enforced in accordance

with the laws of the State of New York.

       26.8    The rights and obligations of any entity named or referred to in the Plan shall be

binding upon, and shall inure to the benefit of, the successors and assigns of such entity.


                                                 32
16-12488-jlg     Doc 340     Filed 04/19/19 Entered 04/19/19 14:05:30            Main Document
                                         Pg 33 of 35



       26.9    The Debtors reserve the right to modify the treatment of any Allowed Claims at

any time after the Confirmation Date upon the consent of the Creditor whose Allowed Claim

treatment is being modified, as long as no other Creditors are adversely affected.

       26.10 The Debtors reserve the right to revoke or withdraw the Plan prior to Confirmation

Date. If the Debtors revoke or withdraw the Plan prior to the Confirmation Date, then the Plan

shall be deemed null and void. In such event, nothing contained herein shall constitute or be

deemed a waiver or release of any claims against the Debtors or any other person or to prejudice

in any manner the rights of the Debtors or any person in any further proceedings involving the

Debtor. On or before substantial consummation of the Plan, the Debtors shall file with Bankruptcy

Court such agreements and other documents as may be necessary or appropriate to effectuate and

further evidence the terms and conditions of the Plan.

       26.11 Within fourteen (14) days following the full administration of the estate, the

Debtors shall file, on notice to the United States Trustee, an application and proposed Order for a

final decree to close the Chapter 11 cases, pursuant to Bankruptcy Rule 3022.


                             [INTENTIONALLY LEFT BLANK]




                                                33
16-12488-jlg   Doc 340   Filed 04/19/19 Entered 04/19/19 14:05:30      Main Document
                                     Pg 34 of 35



SIGNATURE PAGE

Dated: New York, New York
       April 18, 2019
                                      GARDEN OF EDEN ENTERPRISES, INC. D/B/A
                                      GARDEN OF EDEN


                                            By: /s/ Mustafa Coskun


                                      BROADWAY SPECIALTY FOOD, INC.

                                            By: /s/ Mustafa Coskun _________


                                      GARDEN OF EDEN GOURMET INC.

                                            By: _/s/ Mustafa Coskun_________

Dated: New York, New York
       April , 2019


                                      OFFICIAL COMMITTEE OF UNSECURED
                                      CREDITORS


                                      By:




                                        34
16-12488-jlg   Doc 340   Filed 04/19/19 Entered 04/19/19 14:05:30    Main Document
                                     Pg 35 of 35



CONTINUED SIGNATURE PAGE


Dated: New York, New York
       April 19, 2019                 PLATZER, SWERGOLD, LEVINE,
                                      GOLDBERG KATZ & JASLOW, LLP
                                      Attorneys for the Debtor

                                      By: _/s/Clifford Katz_         ______
                                         Clifford A. Katz
                                         Member of the Firm
                                         475 Park Avenue South - 18th Floor
                                         New York, New York 10016
                                         (212) 593-3000


Dated: New York, New York
       April , 2019
                                      SULLIVAN & WORCESTER LLP
                                      Attorneys for the Committee


                                      By: _               ________
                                         Jeffrey R. Gleit
                                         1633 Broadway
                                         New York, New York 10019
                                         (212) 660-3000




                                        35
